                                                                                                                                                
          EXHIBIT 10.1
 
                                                                                                                                           
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Employment Agreement” or “Agreement”), dated
this 15th day of January 2007, is by and between Unicorp, Inc., a Nevada
corporation, Houston, Texas (the “Company”), and Kevan Casey (the “Executive”)
an individual.


WHEREAS, the Executive is willing to enter into an agreement with the Company
upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:


1. Term of Agreement; Termination of Prior Agreement. Subject to the terms and
conditions hereof, the term of employment of the Executive under this Employment
Agreement shall be for the period commencing on January 15, 2007 (the
“Commencement Date”) and terminating on December 31, 2007, unless sooner
terminated as provided in accordance with the provisions of Section 5 hereof.
(Such term of this agreement is herein sometimes called the “Retained Term”).


2. Employment. As of the Commencement Date, the Company hereby agrees to employ
the Executive as Chief Executive Officer (“CEO”) of the Company with such duties
as assigned from time to time by the Company, and the Executive hereby accepts
such employment and agrees to perform his duties and responsibilities hereunder
in accordance with the terms and conditions hereinafter set forth.


3. Duties and Responsibilities.


(a) Duties. Executive shall perform such duties as are usually performed by a
CEO with such duties as assigned from time to time by the Company of a business
similar in size and scope as the Company and such other reasonable additional
duties as may be prescribed from time-to-time by the Company’s board of
directors which are reasonable and consistent with the Company’s operations,
taking into account Executive’s expertise and job responsibilities. This
agreement shall survive any job title or responsibility change. All actions of
Executive shall be subject and subordinate to the review and approval of the
board of directors. The board of directors shall be the final and exclusive
arbiter of all policy decisions relative to the Company’s business.


(b) Devotion of Time. During the term of this agreement, Executive agrees to
devote the necessary time to the business and affairs of the Company to the
extent necessary to discharge the responsibilities assigned to Executive and to
use reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the term of this Agreement it shall not be a violation
of this Agreement for Executive to manage personal investments or companies in
which personal investments are made.


4. Compensation and Benefits During the Employment Term.


(a)
Salary. Executive will be compensated by the Company at a monthly base salary of
$16,000.00, from which shall be deducted income tax withholdings, social
security, and other customary Executive deductions in conformity with the
Company’s payroll policy in effect.



 
1

--------------------------------------------------------------------------------

 
 
(b)
Bonus. Executive shall receive the following bonus as a percent of his base
salary if the following criteria are met:

 
i.
25% of base if the company records operating income of at least three million
dollars for fiscal 2007.

 
ii.
50% of base if the company records operating income of at least four million
dollars for fiscal 2007.

 
iii.
75% of base if the company records operating income of at least five million
dollars for fiscal 2007.

 
iv.
100% of base if the company records operating income of at least six million
dollars for fiscal 2007.



Operating income is defined as gross profit less operating expenses as
represented on the Company’s audited annual statement of operations for the year
ended December 31, 2007, as reported on its Form 10-KSB before other
income/expense and adding back any non-cash charges such as DD&A, impairments
and non-cash stock expenses.



(c)  
Other Allowances. The Executive shall be entitled to a $750 monthly car
allowance, a $750 monthly health plan allowance and a $750 monthly home office
allowance.



5.  Termination Status. Subject to the notice and other provisions of this
Section 5, the Executive shall have the right to terminate the agreement, at any
time and for no stated reason. The Company may terminate this Agreement only
upon the following events:


(a) Disability. The Company shall have the right to terminate the Employment
Agreement in the event the Executive suffers an injury, illness or incapacity
for a period of more than six (6) months provided that during such six-month
period the Company shall have given at least thirty (30) days written notice of
termination.


(b) Death. This Agreement shall terminate upon the death of Kevan Casey.


(c) With Cause. The Company may terminate this Employment Agreement at any time
because of:


(i) Executive’s material breach of any term of this Agreement, which is not
cured after twenty (20) days written notice from the board of directors, or


(ii) Conviction by the Executive of a felony or an act of fraud against the
Company.


If the Company terminates the Employment Agreement for any reason other than as
set forth in items 5(a), (b), or (c), then Executive is entitled to receive one
hundred ninety-two thousand dollars ($192,000.00) payable in twelve (12) monthly
installments and any bonuses or expenses earned or accrued and not yet paid as
of the final effective termination date. In the event the Employment Agreement
with the Company is terminated pursuant to items 5(a), (b) or (c), the Executive
shall be entitled to receive all compensation earned by the Executive up to the
date of termination, all unreimbursed expenses, and any bonus earned in respect
of a prior period and not yet paid.


 
2

--------------------------------------------------------------------------------

 
 
6.  Revealing of Trade Secrets, etc. Executive acknowledges the interest of the
Company in maintaining the confidentiality of information related to its
business and shall not at any time during the Employment Term or thereafter,
directly or indirectly, reveal or cause to be revealed to any person or entity
the supplier lists, customer lists or other confidential business information of
the Company; provided, however, that the parties acknowledge that it is not the
intention of this paragraph to include within its subject matter (a) information
not proprietary to the Company, (b) information which is then in the public
domain through no fault of Executive, or (c) information required to be
disclosed by law.


7. Arbitration. If a dispute should arise regarding this Agreement, all claims,
disputes, controversies, differences or other matters in question arising out of
this relationship shall be settled finally, completely and conclusively by
arbitration of a single arbitrator, which is mutually agreed upon, in Houston,
Texas, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the "Rules"). Arbitration shall be initiated by written
demand. This Agreement to arbitrate shall be specifically enforceable only in
the District Court of Harris County, Texas. A decision of the arbitrator shall
be final, conclusive and binding on the Company and the Executive, and judgment
may be entered in the District Court of Harris County, Texas, for enforcement
and other benefits. On appointment, the arbitrator shall then proceed to decide
the arbitration subjects in accordance with the Rules. Any arbitration held in
accordance with this paragraph shall be private and confidential. The matters
submitted for arbitration, the hearings and proceedings and the arbitration
award shall be kept and maintained in strictest confidence by Executive and the
Company and shall not be discussed, disclosed or communicated to any persons. On
request of any party, the record of the proceeding shall be sealed and may not
be disclosed except insofar, and only insofar, as may be necessary to enforce
the award of the arbitrator and any judgment enforcing an award. The prevailing
party shall be entitled to recover reasonable and necessary attorneys' fees and
costs from the non-prevailing party.


8. Survival. In the event that this Agreement shall be terminated, then
notwithstanding such termination, the obligations of Executive pursuant to
Section 6 of this Agreement shall survive such termination.


9. Contents of Agreement, Parties in Interest, Assignment, etc. This Agreement
sets forth the entire understanding of the parties hereto with respect to the
subject matter hereof. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, representatives, successors and assigns of the parties hereto, except
that the duties and responsibilities of Executive hereunder which are of a
personal nature shall neither be assigned nor transferred in whole or in part by
Executive. This Agreement shall not be amended except by a written instrument
duly executed by the parties.


10. Severability; Construction. If any term or provision of this Agreement shall
be held to be invalid or unenforceable for any reason, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms and provisions hereof, and this
Agreement shall be construed as if such invalid or unenforceable term or
provision had not been contained herein. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
11. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other party shall be in writing and shall be
deemed to have been duly given when delivered personally; or five (5) days after
dispatch by registered or certified mail, postage prepaid, return receipt
requested; or one (1) day after dispatch by overnight courier service; in each
case, to the party to whom the same is so given or made:


If to the Company addressed to:
 
Unicorp, Inc.
5075 Westheimer, Suite 975
Houston, Texas 77056
Attn: Chief Executive Officer


If to Executive addressed to:


Kevan Casey
3 West Broad Oaks
Houston, Texas 77056


or to such other address as the one party shall specify to the other party in
writing.


12. Counterparts and Headings. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all which together
shall constitute one and the same instrument. All headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.


13. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Texas, without regard to the conflict
of laws provisions thereof. Venue of any dispute concerning this Agreement shall
be exclusively in Harris County, Texas.


14. Waiver.  The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




KEVAN CASEY            UNICORP, INC.






__/s/ Kevan Casey________________  _/s/ Carl A. Chase________________
                                                                                    
Carl A. Chase, Chief Financial Officer
 
 
4

--------------------------------------------------------------------------------

 